Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/19, 8/5/20, and 9/30/20 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it appears that applicant fails to provide a copy of the Japanese Publication JP S63-300885, filed 6/20/2019 in the provided IDS. Therefore, the reference has been crossed out and not considered. However, the reference will be considered if the applicant can provide the copy. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The exact meaning of the phrase “an attaching/detaching mechanism” as recited in claims 1, 2, 3, 4 and 6 is not clearly understood. Note that the recitation of “an attaching mechanism or a detaching mechanism” or “an attaching and detaching mechanism” is 
The recitation of claim 6 is confusing and not clearly understood. It is pointed out that claims 1-5 recite an apparatus, but claim 6 which depends on claim 5 appears to recite “a method of performing the previously recited apparatus 1 and 5. Therefore, it is not clearly understood as to whether applicant is claiming a method claim, instead of an apparatus claim, or is claiming functional limitations. The metes and bounds of claim 6 is unclear and undetermined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lauder et al. (US 201/0009113). 
RE claims 1 and 5, Lauder et al. (US 201/0009113) discloses a hand connection position adaptable device (See Figs. 1-10) comprising: a robot (16) (see Figs. 1, 2, and 3), an end effector (18) (see Figs. 1 and 2) having an adapter (24) (See Figs. 2 and 3) attached to a movable part of a robot; a hand (20 of Fig. 2 or 20 of Fig. 3) configured to hold a tool (70) (see Fig. 3; also see paragraphs [0029….0031]) configured to allow the robot to perform a predetermined task; a positioning mechanism or an alignment pin (58 or 62 of See Exhibit A) configured to be capable of positioning, relative to the adapter, the hand in any of a plurality of positions including a first position and a second position (see Figs. 1 and 2) that has at least one of a position and an orientation of the tool relative to the adapter being different from that of the first position; and a clamp pin (see 30 or 66 of Fig. 2; 30 of Fig. 5) which is an attaching and detaching mechanism configured to detachably hold, relative to the adapter, the hand positioned by the positioning mechanism. Note that Lauder et al. device (US 201/0009113) teaches the hand in any of a plurality of positions including a first position and a second position (see paragraphs [0022], [0023]) capable of a plurality of different respective quick-change [AltContent: textbox (A clamp pin (30) or an attaching and detaching mechanism )]claim arms (20) of the system.
[AltContent: textbox (End effector (18))][AltContent: textbox (A clamp pin (32) or an attaching and detaching mechanism 
 )]				Exhibit A
[AltContent: textbox (An alignment pin (58) or a positioning mechanism)][AltContent: textbox (An alignment pin (62) or a positioning mechanism )][AltContent: textbox (Robot (16))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]           
    PNG
    media_image1.png
    269
    412
    media_image1.png
    Greyscale



RE claims 1 and 2, Fig. 5 of Lauder et al. device (US 201/0009113), which is another alternative species (see the next page Exhibit B), discloses the attaching and detaching mechanism includes a clamp pin (30) provided to the hand, and a cylinder (112) having a hole (98) to receive the clamp pin, that is provided to the adapter and is configured to 
                                             Exhibit B

    PNG
    media_image2.png
    318
    412
    media_image2.png
    Greyscale

RE claim 3, Fig. 2 of Lauder et al. device (US 201/0009113) teaches a plurality of clamp pins (30, 66) provided, spaced apart from each other, to the hand, and the positioning mechanism includes a positioning pin (62 and 58) provided to the hand and disposed a predetermined distance away from each of the plurality of clamp pins. 
RE claims 4 and 6, Figs. 1 and 10 of Lauder et al. device (US 201/0009113), as best understood, also show that the attaching and detaching mechanism is configured to operate automatically (see paragraphs [0018], [0022], and [0023]) and capable of functioning an operation of detaching the hand from the adapter by the attaching and detaching mechanism, an operation of moving the adapter relative to the hand, causing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The applicant’s provided Figs. 6-8 of Japanese reference (JP 5-285875) (See IDS) show the attaching and detaching mechanism having a pin (58) on a cylinder (30) or an air cylinder (55) and a hand coupler (50).
Lee ‘717 and Nishio ‘830, provided in PTO-892, show a robotic tool exchange device. 
Yamane et al. ‘215 displays a mounting device. Fig. 7 teaches alignment pins (24, 24)
Yamane et al. ‘730 shows a work piece conveying system. 
Kalb et al. ‘357 provides a quick disconnecting apparatus for modular tooling. 
Mast et al. ‘878, which has a Japanese priority of JP 2013146820 from IDS, discloses four pins (Figs, 5 and 6) as the attaching and detaching mechanism. 
Miyoshi ‘375 shows a robot, a hand and a method of adjusting the holding position. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PAUL T CHIN/            Primary Examiner, Art Unit 3652